Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 1/4/2021 is acknowledged.

 Double Patenting
Applicant has requested that the rejection is held in abeyance until allowable subject matter is indicated.  Accordingly, the rejected is restated bellows.

Claim rejections- 35 USC §§102 and 103
Applicant has amended the claims, and made arguments over the claims as amended.  In view of Applicant’s claim amendments modified rejections under 35 USC §103 have been made below, which now render Applicant’s arguments moot.

Claims 76-84 and 86-90 are pending, and have been examined herewith.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-84 and 86-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 29 of U.S. Patent No. 8,507,503. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim overlapping subject matter.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-84 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/183035 A2 to Kadam et el. (“Kadam”, of record) alone, or further in view of Esin et al, Neuropathic cancer pain: What are we dealing with? How to manage it?, OncoTargets and therapy, 2014, Vol.7, p.599-618 (“Esin”).
Kadam discloses the use of the TRPA1 antagonist according to present application (see Compound II), to include its potassium salt, for the treatment of diseases/ conditions associated to TRPA1, i.e. neuropathic pain, including diabetic neuropathy, neuropathies, visceral pain, stroke, fibromyalgia, inflammatory disorders, etc. The compound can be administered orally. (see compound (II); Abstract, page 3, lines 5-26; page 42, line 23 - page 44, line 18; page 55, lines 5-18; page 56, lines 14-21)

    PNG
    media_image1.png
    81
    212
    media_image1.png
    Greyscale


Kadam does not explicitly disclose the specific doses, daily administration and frequency of administration, of Applicant’s claims.  Kadam does provide, however, guidance on adjusting the dose and administration.

    PNG
    media_image2.png
    163
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    60
    554
    media_image3.png
    Greyscale

(p. 55-56).
Esin is a review of neuropathic cancer pain.  Esin discloses that neuropathy syndromes are disorders of the CNS or PNS, that they have a multiplicity of mechanisms, that each painful syndrome may correspond to distinct mechanisms and thus respond to specific treatments.  It further discloses that there are numerous and diverse etiopathogenic disorders associated with neuropathic pain syndromes. (p. 600, col. 2- p. 601, col. 1), such as the following in summary.

    PNG
    media_image4.png
    404
    376
    media_image4.png
    Greyscale

Per Esin, in cancer alone, neuropathic cancer pain (NCP) requires different treatment strategies to overcome it.  It states that NCP is a multistep process, which explains the presence of diverse clinical presentations and why combination-treatment options are necessary for effective pain relief.  It further highlights that NCP can itself be divided into many subgroups such as pain directly related to tumor involvement, pain associated with chemotherapy, neuropathic syndromes associated with paraneoplastic syndromes, and pain associated with radiotherapy or surgery related NCP. (p. 602-603).
In view of this, Esin discloses that the pharmacological treatment itself follows stepwise guidelines, depends on the type and stage of cancer, type of cancer, side effect profile, safety and efficacy, etc.  (p. 603-609).  Esin presents a summary of various treatment means in Table 8 (p. 609).

    PNG
    media_image5.png
    896
    606
    media_image5.png
    Greyscale

As can be seen from this Table 8, different treatment options require different doses, as low as 12 mg to as high as 1,200 mg, mostly given daily, to include once or twice daily, and orally.  As can be seen from it, the doses and frequency and administration were determined for this neuropathic indication for at least 19 different drugs.  Of these, all were administered daily (at least once), 16/19 were administered orally, and 13/19 were with overlapping dose ranges with these of Applicant’s claims.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the dose and frequency of administration.  With respect to optimal dosing regimens, and frequency of administration, it is not inventive to discover such regimens by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.  Further rationale to do so is found in view of Esin, which indeed shows that such doses and frequency of administration have indeed been determined and optimized for close to about two dozen different neuropathic drugs in NCP, and that of these all were administered daily (at least once), 16/19 were administered orally, and 13/19 were with overlapping dose ranges with these of Applicant’s claims.  Based on the disclosure of Kadam, and further in view of Esin, the skilled artisan would have indeed been motivated to optimize the doses and frequency of administration for each neuropathic indication, given that there is a multiplicity of pathological mechanisms and degrees of neuropathic pain for each indication.  
Claims 76-84 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,507,503 to Kumar et al. (“Kumar”) alone, or further in view of WO 2013/183035 A2 to Kadam et el. (“Kadam”, of record), and/or Esin et al, Neuropathic cancer pain: What are we dealing with? How to manage it?, OncoTargets and therapy, 2014, Vol.7, p.599-618 (“Esin”).
Kumar relates to thienopyrimidinedione derivatives as TRPA1 modulators with TRPA1 activity, which are useful for treating or preventing diseases, conditions and/or disorders modulated by TRPA1, and pharmaceutical compositions thereof, of the following formula (I).

    PNG
    media_image6.png
    140
    244
    media_image6.png
    Greyscale
,
to include Formula Ic

    PNG
    media_image7.png
    177
    298
    media_image7.png
    Greyscale
.
(Abstract, col. 5, ll. 10-23).
Kumar specifically discloses Applicant’s elected species, or a pharmaceutically acceptable salt thereof, pharmaceutical compositions of it with pharmaceutically acceptable excipients, and a method of treating neuropathic pain with it. (claims 29-31).

    PNG
    media_image8.png
    342
    324
    media_image8.png
    Greyscale

	Kumar specifically discloses that the compounds can be used for treatment of the following diseases, conditions and disorders mediated or associated with the activity of TRPA1 receptors: pain, chronic pain, complex regional pain syndrome, neuropathic pain, postoperative pain, rheumatoid arthritic pain, osteoarthritic pain, back pain, visceral pain, cancer pain, algesia, neuralgia, neuropathies, chemotherapy-induced neuropathies, diabetic neuropathy, post-herpetic neuralgia, fibromyalgia, stroke, post stroke pain, multiple sclerosis, inflammatory disorders, and others. (col. 11, ll. 36-60).
Kumar does not specifically disclose a potassium salt of Applicant’s specifically elected compound of claims 82 and 83.  Kumar does disclose, however, a pharmaceutically acceptable salt of the compound (claim 29), and further discloses that non-limiting examples of pharmaceutically acceptable salts include salts derived from inorganic bases.  The genus of inorganic basis is very small, based on which the skilled artisan would immediately envisage potassium as species of this genus, and would be motivated to prepare a potassium salt of the compound.
Kumar does not explicitly disclose the specific route of administration- oral, the frequency of administration- daily, and the specific dose claimed by Applicant.  Kumar does provide guidance, however.  “The compounds of the present invention can be administered as pharmaceutical composition containing, for example, 0.1 to 99.5% (more preferably, 0.5 to 90%) of active ingredient in combination with a pharmaceutically acceptable carrier. The ultimate dose will depend on the condition being treated, the route of administration and the age, weight and condition of the patient and will be the doctor's discretion.” (col. 6, ll. 60-67).  
	Oral administration is further disclosed in Kadam.
Kadam discloses the use of the TRPA1 antagonist according to present application (see Compound II), to include its potassium salt, for the treatment of diseases/ conditions associated to TRPA1, i.e. neuropathic pain, including diabetic neuropathy, neuropathies, visceral pain, stroke, fibromyalgia, inflammatory disorders, etc. The compound can be administered orally. (see compound (II); Abstract, page 3, lines 5-26; page 42, line 23 - page 44, line 18; page 55, lines 5-18; page 56, lines 14-21)

    PNG
    media_image1.png
    81
    212
    media_image1.png
    Greyscale


Kadam does not explicitly disclose the specific doses, daily administration and frequency of administration, of Applicant’s claims.  Kadam does provide, however, guidance on adjusting the dose and administration.

    PNG
    media_image2.png
    163
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    60
    554
    media_image3.png
    Greyscale

(p. 55-56).
Esin is a review of neuropathic cancer pain.  Esin discloses that neuropathy syndromes are disorders of the CNS or PNS, that they have a multiplicity of mechanisms, that each painful syndrome may correspond to distinct mechanisms and thus respond to specific treatments.  It further discloses that there are numerous and diverse etiopathogenic disorders associated with neuropathic pain syndromes. (p. 600, col. 2- p. 601, col. 1), such as the following in summary.

    PNG
    media_image4.png
    404
    376
    media_image4.png
    Greyscale

Per Esin, in cancer alone, neuropathic cancer pain (NCP) requires different treatment strategies to overcome it.  It states that NCP is a multistep process, which explains the presence of diverse clinical presentations and why combination-treatment options are necessary for effective pain relief.  It further highlights that NCP can itself be divided into many subgroups such as pain directly related to tumor involvement, pain associated with chemotherapy, neuropathic syndromes associated with paraneoplastic syndromes, and pain associated with radiotherapy or surgery related NCP. (p. 602-603).
In view of this, Esin discloses that the pharmacological treatment itself follows stepwise guidelines, depends on the type and stage of cancer, type of cancer, side effect profile, safety and efficacy, etc.  (p. 603-609).  Esin presents a summary of various treatment means in Table 8 (p. 609).

    PNG
    media_image5.png
    896
    606
    media_image5.png
    Greyscale

As can be seen from this Table 8, different treatment options require different doses, as low as 12 mg to as high as 1,200 mg, mostly given daily, to include once or twice daily, and orally.  As can be seen from it, the doses and frequency and administration were determined for this neuropathic indication for at least 19 different drugs.  Of these, all were administered daily (at least once), 16/19 were administered orally, and 13/19 were with overlapping dose ranges with these of Applicant’s claims.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the dose and frequency of administration.  With respect to optimal dosing regimens, and frequency of administration, it is not inventive to discover such regimens by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.  Further rationale to do so is found in view of Esin, which indeed shows that such doses and frequency of administration have indeed been determined and optimized for close to about two dozen different neuropathic drugs in NCP, and that of these all were administered daily (at least once), 16/19 were administered orally, and 13/19 were with overlapping dose ranges with these of Applicant’s claims.  Based on the disclosure of Kadam and Kumar, and further in view of Esin, the skilled artisan would have indeed been motivated to optimize the doses and frequency of administration for each neuropathic indication, given that there is a multiplicity of pathological mechanisms and degrees of neuropathic pain for each indication.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on (571) 272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627